MANAGEMENT CONTINUITY AGREEMENT
FOR EXECUTIVE OFFICERS
 


AGREEMENT by and between Lowe's Companies, Inc., a North Carolina corporation
(the "Company") and _____________________ ("Executive"), dated as of the ______
day of ____________, 2004.

The Board of Directors of the Company (the "Board"), has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

> (a) The "Effective Date" shall mean the first date during the Change in
> Control Period (as defined in Section l(b)) on which a Change in Control (as
> defined in Section 2) occurs. Anything in this Agreement to the contrary
> notwithstanding, if a Change in Control occurs and if Executive's employment
> with the Company is terminated prior to the date on which the Change in
> Control occurs, and if it is reasonably demonstrated by Executive that such
> termination of employment (i) was at the request of a third party who has
> taken steps reasonably calculated to effect a Change in Control or (ii)
> otherwise arose in connection with or anticipation of a Change in Control,
> then for all purposes of this Agreement the "Effective Date" shall mean the
> date immediately prior to the date of such termination of employment.
> 
> (b) The "Change in Control Period" shall mean the period commencing on the
> date hereof and ending on the third anniversary of the date hereof; provided,
> however, that commencing on the date one year after the date hereof, and on
> each annual anniversary of such date (such date and each annual anniversary
> thereof shall be hereinafter referred to as the "Renewal Date"), unless
> previously terminated, the Change in Control Period shall be automatically
> extended so as to terminate three years from such Renewal Date, unless at
> least 60 days prior to the Renewal Date the Company shall give notice to
> Executive that the Change in Control Period shall not be so extended.

2. Change in Control. For the purposes of this Agreement, a "Change in Control"
shall mean:

> (a) individuals who, at the Effective Date, constitute the Board (the
> "Incumbent Directors") cease for any reason to constitute at least a majority
> of the Board, provided that any person becoming a director after the Effective
> Date and whose election or nomination for election was approved by a vote of
> at least a majority of the Incumbent Directors then on the Board (either by a
> specific vote or by approval of the proxy statement of the Company in which
> such person is named as a nominee for director, without written objection to
> such nomination) shall be an Incumbent Director; provided, however, that no
> individual initially elected or nominated as a director of the Company as a
> result of an actual or threatened election contest (as described in Rule
> 14a-11 under the Exchange Act ("Election Contest") or other actual or
> threatened solicitation of proxies or consents by or on behalf of any "person"
> (as such term is defined in Section 3(a)(9) of the Exchange Act and as used in
> Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
> ("Proxy Contest"), including by reason of any agreement intended to avoid or
> settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
> Director;
>  
> 
> (b) any person becomes a "beneficial owner" (as defined in Rule 13d-3 under
> the Exchange Act), directly or indirectly, of securities of the Company
> representing 25% or more of the combined voting power of the Company's then
> outstanding securities eligible to vote for the election of the Board (the
> "Company Voting Securities"); provided, however, that the event described in
> this subparagraph (b) shall not be deemed to be a Change in Control of the
> Company by virtue of any of the following acquisitions: (i) an acquisition
> directly by or from the Company or any affiliated companies; (ii) an
> acquisition by any employee benefit plan (or related trust) sponsored or
> maintained by the Company or any affiliated companies, (iii) an acquisition by
> an underwriter temporarily holding securities pursuant to an offering of such
> securities, or (iv) an acquisition pursuant to a Non-Qualifying Transaction
> (as defined in subparagraph (c) below); or
>  
> 
> (c) the consummation of a reorganization, merger, consolidation, statutory
> share exchange or similar form of corporate transaction involving the Company
> that requires the approval of the Company's stockholders, whether for such
> transaction or the issuance of securities in the transaction (a
> "Reorganization"), or the sale or other disposition of all or substantially
> all of the Company's assets to an entity that is not an affiliate of the
> Company (a "Sale"), unless immediately following such Reorganization or Sale:
> (i) more than 60% of the total voting power of (A) the corporation resulting
> from such Reorganization or the corporation which has acquired all or
> substantially all of the assets of the Company (in either case, the "Surviving
> Corporation"), or (B) if applicable, the ultimate parent corporation that
> directly or indirectly has beneficial ownership of 100% of the voting
> securities eligible to elect directors of the Surviving Corporation (the
> "Parent Corporation"), is represented by the Company Voting Securities that
> were outstanding immediately prior to such Reorganization or Sale (or, if
> applicable, is represented by shares into which such Company Voting Securities
> were converted pursuant to such Reorganization or Sale), and such voting power
> among the holders thereof is in substantially the same proportion as the
> voting power of such Company Voting Securities among the holders thereof
> immediately prior to the Reorganization or Sale, (ii) no person (other than
> (A) the Company, (B) any employee benefit plan (or related trust) sponsored or
> maintained by the Surviving Corporation or the Parent Corporation, or (C) a
> person who immediately prior to the Reorganization or Sale was the beneficial
> owner of 25% or more of the outstanding Company Voting Securities) is the
> beneficial owner, directly or indirectly, of 25% or more of the total voting
> power of the outstanding voting securities eligible to elect directors of the
> Parent Corporation (or, if there is no Parent Corporation, the Surviving
> Corporation), and (iii) at least a majority of the members of the board of
> directors of the Parent Corporation (or, if there is no Parent Corporation,
> the Surviving Corporation) following the consummation of the Reorganization or
> Sale were Incumbent Directors at the time of the Board's approval of the
> execution of the initial agreement providing for such Reorganization or Sale
> (any Reorganization or Sale which satisfies all of the criteria specified in
> (i), (ii) and (iii) above shall be deemed to be a "Non-Qualifying
> Transaction").

3. Employment Period. The Company hereby agrees to continue Executive in its
employ, and Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
"Employment Period").

4. Terms of Employment.

> (a) Position and Duties.
> 
> (i) During the Employment Period, (A) Executive's position (including status,
> offices, titles and reporting requirements), authority, duties and
> responsibilities shall be at least commensurate in all material respects with
> the most significant of those held, exercised and assigned at any time during
> the 120-day period immediately preceding the Effective Date and (B)
> Executive's services shall be performed at the location where Executive was
> employed immediately preceding the Effective Date or any office or location
> less than 35 miles from such location.
> 
> (ii) During the Employment Period, and excluding any periods of vacation and
> sick leave to which Executive is entitled, Executive agrees to devote
> reasonable attention and time during normal business hours to the business and
> affairs of the Company and, to the extent necessary to discharge the
> responsibilities assigned to Executive hereunder, to use Executive's
> reasonable best efforts to perform faithfully and efficiently such
> responsibilities. During the Employment Period it shall not be a violation of
> this Agreement for Executive to (A) serve on corporate, civic or charitable
> boards or committees, (B) deliver lectures, fulfill speaking engagements or
> teach at educational institutions and (C) manage personal investments, so long
> as such activities do not significantly interfere with the performance of
> Executive's responsibilities as an employee of the Company in accordance with
> this Agreement. It is expressly understood and agreed that to the extent that
> any such activities have been conducted by Executive prior to the Effective
> Date, the continued conduct of such activities (or the conduct of activities
> similar in nature and scope thereto) subsequent to the Effective Date shall
> not thereafter be deemed to interfere with the performance of Executive's
> responsibilities to the Company.
> 
> (b) Compensation.
> 
> (i) Base Salary. During the Employment Period, Executive shall receive an
> annual base salary ("Annual Base Salary"), which shall be paid at a monthly
> rate, at least equal to twelve times the highest monthly base salary paid or
> payable, including any base salary which has been earned but deferred, to
> Executive by the Company and its affiliated companies in respect of the
> twelve-month period immediately preceding the month in which the Effective
> Date occurs. During the Employment Period, the Annual Base Salary shall be
> reviewed no more than 12 months after the last salary increase awarded to
> Executive prior to the Effective Date and thereafter at least annually. Any
> increase in Annual Base Salary shall not serve to limit or reduce any other
> obligation to Executive under this Agreement. Annual Base Salary shall not be
> reduced after any such increase and the term Annual Base Salary as utilized in
> this Agreement shall refer to Annual Base Salary as so increased. As used in
> this Agreement, the term "affiliated companies" shall include any company
> controlled by, controlling or under common control with the Company.
> 
> (ii) Annual Bonus. In addition to Annual Base Salary, Executive shall be
> awarded, for each fiscal year ending during the Employment Period, an annual
> bonus opportunity (the "Annual Bonus") at least as favorable as that to which
> he would have been entitled under the annual bonus plan of the Company in
> effect for the last year prior to the Effective Date (annualized in the event
> that Executive was not employed by the Company for the whole of such fiscal
> year) (the "Recent Annual Bonus"). Each such Annual Bonus shall be paid no
> later than the end of the third month of the fiscal year next following the
> fiscal year for which the Annual Bonus is awarded, unless Executive shall
> elect to defer the receipt of such Annual Bonus.
> 
> (iii) Incentive, Savings and Retirement Plans. During the Employment Period,
> Executive shall be entitled to participate in all incentive, savings and
> retirement plans, practices, policies and programs applicable generally to
> other peer executives of the Company and its affiliated companies ("Peer
> Executives").
> 
> (iv) Welfare Benefit Plans. During the Employment Period, Executive and/or
> Executive's family, as the case may be, shall be eligible for participation in
> and shall receive all benefits under the welfare benefit plans, practices,
> policies and programs provided by the Company and its affiliated companies
> (including, without limitation, medical, prescription, dental, disability,
> employee life, group life, accidental death and travel accident insurance
> plans and programs) ("Welfare Plans") to the extent applicable generally to
> Peer Executives.
> 
> (v) Expenses. During the Employment Period, Executive shall be entitled to
> receive prompt reimbursement for all reasonable expenses incurred by Executive
> in accordance with the policies, practices and procedures of the Company and
> its affiliated companies to the extent applicable generally to Peer
> Executives.
> 
> (vi) Fringe Benefits. During the Employment Period, Executive shall be
> entitled to fringe benefits in accordance with the plans, practices, programs
> and policies of the Company and its affiliated companies with respect to Peer
> Executives.
> 
>  

5. Termination of Employment.

> (a) Death, Retirement or Disability. Executive's employment shall terminate
> automatically upon Executive's death or Retirement (pursuant to the definition
> of Retirement set forth below) during the Employment Period. For purposes of
> this Agreement, "Retirement" shall mean Executive's voluntary termination of
> employment on or after the later of (i) 90 days after Executive has provided
> written notice to the Company's corporate secretary of his decision to retire,
> or (ii) Executive's attainment of age 60 (but shall not include Executive's
> voluntary termination after he has been given notice that he may be terminated
> for Cause). If the Company determines in good faith that the Disability of
> Executive has occurred during the Employment Period (pursuant to the
> definition of Disability set forth below), it may give to Executive written
> notice in accordance with Section 12(b) of this Agreement of its intention to
> terminate Executive's employment. In such event, Executive's employment with
> the Company shall terminate effective on the 30th day after receipt of such
> notice by Executive (the "Disability Effective Date"), provided that, within
> the 30 days after such receipt, Executive shall not have returned to full-time
> performance of Executive's duties. For purposes of this Agreement,
> "Disability" shall mean mental or physical disability as determined by the
> Board in accordance with standards and procedures similar to those under the
> Company's employee long-term disability plan, if any. At any time that the
> Company does not maintain such a long-term disability plan, Disability shall
> mean any illness or other physical or mental condition of Executive that
> renders Executive incapable of performing his customary and usual duties for
> the Company, or any medically determinable illness or other physical or mental
> condition resulting from a bodily injury, disease or mental disorder which, in
> either case, has lasted or can reasonably be expected to last for at least 180
> days out of a period of 365 consecutive days. The Board may require such
> medical or other evidence as it deems necessary to judge the nature and
> permanency of Executive's condition.
> 
> (b) Cause. The Company may terminate Executive's employment during the
> Employment Period for Cause. For purposes of this Agreement, "Cause" shall
> mean:
> 
> (i) the willful and continued failure of Executive to perform substantially
> Executive's duties with the Company (other than any such failure resulting
> from incapacity due to physical or mental illness and specifically excluding
> any failure by Executive, after reasonable efforts, to meet performance
> expectations), after a written demand for substantial performance is delivered
> to Executive by the Board or the Chief Executive Officer of the Company which
> specifically identifies the manner in which the Board or Chief Executive
> Officer believes that Executive has not substantially performed Executive's
> duties, or
> 
> (ii) the willful engaging by Executive in illegal conduct or gross misconduct
> which is materially and demonstrably injurious to the Company.
> 
> For purposes of this provision, no act or failure to act, on the part of
> Executive, shall be considered "willful" unless it is done, or omitted to be
> done, by Executive in bad faith or without reasonable belief that Executive's
> action or omission was in the best interests of the Company. Any act, or
> failure to act, based upon authority given pursuant to a resolution duly
> adopted by the Board or upon the instructions of the Chief Executive Officer
> or a senior officer of the Company or based upon the advice of counsel for the
> Company shall be conclusively presumed to be done, or omitted to be done, by
> Executive in good faith and in the best interests of the Company. The
> cessation of employment of Executive shall not be deemed to be for Cause
> unless and until there shall have been delivered to Executive a copy of a
> resolution duly adopted by the affirmative vote of not less than a majority of
> the entire membership of the Board at a meeting of the Board called and held
> for such purpose (after reasonable notice is provided to Executive and
> Executive is given an opportunity, together with counsel, to be heard before
> the Board), finding that, in the good faith opinion of the Board, Executive is
> guilty of the conduct described in subparagraph (i) or (ii) above, and
> specifying the particulars thereof in detail.
> 
> (c) Good Reason. Executive's employment may be terminated by Executive for
> Good Reason. For purposes of this Agreement, "Good Reason" shall mean:
> 
> (i) the assignment to Executive of any duties inconsistent in any material
> respect with Executive's position (including status, offices, titles and
> reporting requirements), authority, duties or responsibilities as contemplated
> by Section 4(a) of this Agreement, or any other action by the Company which
> results in a material diminution in such position, authority, duties or
> responsibilities, excluding for this purpose an isolated, insubstantial and
> inadvertent action not taken in bad faith and which is remedied by the Company
> promptly after receipt of notice thereof given by Executive;
> 
> (ii) any failure by the Company to comply with any of the provisions of
> Section 4(b) of this Agreement, other than an isolated, insubstantial and
> inadvertent failure not occurring in bad faith and which is remedied by the
> Company promptly after receipt of notice thereof given by Executive;
> 
> (iii) the failure by the Company (a) to continue in effect any compensation
> plan in which Executive participates as of the Effective Date that is material
> to Executive's total compensation, unless an equitable arrangement (embodied
> in an ongoing substitute or alternative plan) has been made with respect to
> such plan, or (b) to continue Executive's participation therein (or in such
> substitute or alternative plan) on a basis not materially less favorable, both
> in terms of the amount of benefits provided and the level of Executive's
> participation relative to Peer Executives; or
> 
> (iv) the Company's requiring Executive, without his consent, to be based at
> any office or location more than 35 miles from the office or location at which
> Executive was based on the date immediately prior to the Effective Date, or to
> travel on Company business to a substantially greater extent than required
> immediately prior to the Effective Date;
> 
> (v) any purported termination by the Company of Executive's employment
> otherwise than as expressly permitted by this Agreement; or
> 
> (vi) any failure by the Company to comply with and satisfy Section 11(c) of
> this Agreement.
> 
> Anything in this Agreement to the contrary notwithstanding, a termination by
> Executive for any reason during the 30-day period immediately following the
> first anniversary of the Effective Date shall be deemed to be a termination
> for Good Reason for all purposes of this Agreement.
> 
> (d) Notice of Termination. Any termination by the Company for Cause, or by
> Executive for Good Reason, shall be communicated by Notice of Termination to
> the other party hereto given in accordance with Section 12(b) of this
> Agreement. For purposes of this Agreement, a "Notice of Termination" means a
> written notice which (i) indicates the specific termination provision in this
> Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
> detail the facts and circumstances claimed to provide a basis for termination
> of Executive's employment under the provision so indicated and (iii) if the
> Date of Termination (as defined below) is other than the date of receipt of
> such notice, specifies the termination date (which date shall be not more than
> 30 days after the giving of such notice). If a dispute exists concerning the
> provisions of this Agreement that apply to Executive's termination of
> employment (other than a determination of "Cause" which shall be made as
> provided in Section 5(b)), the parties shall pursue the resolution of such
> dispute with reasonable diligence. Within five (5) days of such a resolution,
> any party owing any payments pursuant to the provisions of this Agreement
> shall make all such payments together with interest accrued thereon at the
> rate provided in Section 1274(b)(2)(B) of the Internal Revenue Code of 1986,
> as amended (the "Code"). The failure by either party to set forth in the
> Notice of Termination any fact or circumstance which contributes to a showing
> of Good Reason or Cause shall not waive any right of such party hereunder or
> preclude such party from asserting such fact or circumstance in enforcing such
> party's rights hereunder.
> 
> (e) Date of Termination. "Date of Termination" means (i) if Executive's
> employment is terminated for any reason other than death, Retirement or
> Disability, the date specified in the Notice of Termination, and (ii) if
> Executive's employment is terminated by reason of death or Disability, the
> Date of Termination shall be the date of death of or Retirement of Executive
> or the Disability Effective Date, as the case may be.
> 
>  

6. Obligations of the Company upon Termination.

> (a) Good Reason; Other Than for Cause, Death or Disability. If, during the
> Employment Period, the Company shall terminate Executive's employment other
> than for Cause or Disability or Executive shall terminate employment for Good
> Reason, then in consideration for services rendered by Executive prior to the
> Date of Termination:
> 
> (i) the Company shall pay to Executive in a lump sum in cash within 30 days
> after the Date of Termination the aggregate of the following amounts:
> 
> A. the sum of (1) Executive's Annual Base Salary through the Date of
> Termination to the extent not theretofore paid, and (2) any accrued vacation
> pay to the extent not theretofore paid (the sum of the amounts described in
> clauses (1) and (2) shall be hereinafter referred to as the "Accrued
> Obligations"); and
> 
> B. the amount equal to the present value of the continuation of Executive's
> Base Salary for a period of 2.99 years after the Date of Termination; such
> present value to be determined by applying discount rate equal to 120 percent
> of the applicable federal rate provided in Section 1274(d) of the Code,
> compounded semi-annually (the "Discount Rate"); and
> 
> C. the amount equal to the present value of 2.99 times the greater of (i)
> Executive's annual bonus for the year prior to the year in which the Change in
> Control occurred (the "Prior Year"), or (ii) Executive's target annual bonus
> for the year in which the Change in Control occurred (the "Current Year");
> such present value to be determined by applying the Discount Rate and assuming
> three equal annual payments on each of the first, second and third
> anniversaries of the Date of Termination; and
> 
> D. the amount equal to the present value of 2.99 times the annual cost to the
> Company and Executive of participation in the Welfare Plans described in
> Section 4(b)(iv) of this Agreement with respect to either the Prior Year or
> the Current Year, which ever year in which such annual cost was higher; such
> present value to be determined by applying the Discount Rate and assuming 35
> monthly payments beginning on the Date of Termination; and
> 
> (ii) to the extent not theretofore paid or provided, the Company shall timely
> pay or provide to Executive any other amounts or benefits required to be paid
> or provided or which Executive is eligible to receive under any plan, program,
> policy or practice or contract or agreement of the Company and its affiliated
> companies (such other amounts and benefits shall be hereinafter referred to as
> the "Other Benefits").
> 
> (b) Death, Retirement or Disability. If Executive's employment is terminated
> by reason of Executive's death, Retirement or Disability during the Employment
> Period, this Agreement shall terminate without further obligations to
> Executive's legal representatives under this Agreement, other than for payment
> of Accrued Obligations and the timely payment or provision of Other Benefits.
> Accrued Obligations shall be paid to Executive's estate or beneficiary, as
> applicable, in a lump sum in cash within 30 days of the Date of Termination.
> With respect to the provision of Other Benefits, the term Other Benefits as
> utilized in this Section 6(b) shall include without limitation, and
> Executive's estate and/or beneficiaries shall be entitled to receive, death,
> retirement or disability benefits then applicable to Executive.
> 
> (c) Cause; Other than for Good Reason. If Executive's employment shall be
> terminated for Cause, or if Executive voluntarily terminates employment during
> the Employment Period, excluding a termination for Good Reason, this Agreement
> shall terminate without further obligations to Executive, other than for
> Accrued Obligations and the timely payment or provision of Other Benefits. In
> such case, all Accrued Obligations shall be paid to Executive in a lump sum in
> cash within 30 days of the Date of Termination.
> 
>  

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

8. Full Settlement; Cost of Enforcement. The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, Executive or others
of the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement).

9. Certain Additional Payments by the Company.

> (a) Anything in this Agreement to the contrary notwithstanding and except as
> set forth below, in the event it shall be determined that any payment or
> distribution by Parent or the Company to or for the benefit of Executive
> (whether paid or payable or distributed or distributable pursuant to the terms
> of this Agreement or otherwise, but determined without regard to any
> additional payments required under this Section 9) (a "Payment") would be
> subject to the excise tax imposed by Section 4999 of the Code or any interest
> or penalties are incurred by Executive with respect to such excise tax (such
> excise tax, together with any such interest and penalties, are hereinafter
> collectively referred to as the "Excise Tax"), then Executive shall be
> entitled to receive an additional payment (a "Gross-Up Payment") in an amount
> such that after payment by Executive of all taxes (including any interest or
> penalties imposed with respect to such taxes), including, without limitation,
> any income taxes (and any interest and penalties imposed with respect thereto)
> and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount
> of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
> 
> (b) Subject to the provisions of Section 9(c), all determinations required to
> be made under this Section 9, including whether and when a Gross-Up Payment is
> required and the amount of such Gross-Up Payment and the assumptions to be
> utilized in arriving at such determination, shall be made by Deloitte & Touche
> LLP or such other certified public accounting firm reasonably acceptable to
> the Company as may be designated by Executive (the "Accounting Firm") which
> shall provide detailed supporting calculations both to the Company and
> Executive within 15 business days of the receipt of notice from Executive that
> there has been a Payment, or such earlier time as is requested by the Company.
> All fees and expenses of the Accounting Firm shall be borne solely by the
> Company. Any Gross-Up Payment, as determined pursuant to this Section 9, shall
> be paid by the Company to Executive within the later of (i) the due date for
> the payment of the Excise tax or (ii) five days of the receipt of the
> Accounting Firm's determination. Any determination by the Accounting Firm
> shall be binding upon the Company and Executive. As a result of the
> uncertainty in the application of Section 4999 of the Code at the time of the
> initial determination by the Accounting Firm hereunder, it is possible that
> Gross-Up Payments which will not have been made by the Company should have
> been made ("Underpayment"), consistent with the calculations required to be
> made hereunder. In the event that the Company exhausts its remedies pursuant
> to Section 9(c) and Executive thereafter is required to make a payment of any
> Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
> that has occurred and any such Underpayment shall be promptly paid by the
> Company to or for the benefit of Executive.
> 
> (c) The Executive shall notify the Company in writing of any claim by the
> Internal Revenue Service that, if successful, would require the payment by the
> Company of a Gross-Up Payment (or an additional Gross-Up Payment). Such
> notification shall be given as soon as practicable but no later than ten
> business days after Executive is informed in writing of such claim and shall
> apprise the Company of the nature of such claim and the date on which such
> claim is requested to be paid. The Executive shall not pay such claim prior to
> the expiration of the 30-day period following the date on which it gives such
> notice to the Company (or such shorter period ending on the date that any
> payment of taxes with respect to such claim is due). If the Company notifies
> Executive in writing prior to the expiration of such period that it desires to
> contest such claim, Executive shall:
> 
> (i) give the Company any information reasonably requested by the Company
> relating to such claim,
> 
> (ii) take such action in connection with contesting such claim as the Company
> shall reasonably request in writing from time to time, including, without
> limitation, accepting legal representation with respect to such claim by an
> attorney reasonably selected by the Company,
> 
> (iii) cooperate with the Company in good faith in order effectively to contest
> such claim, and
> 
> (iv) permit the Company to participate in any proceedings relating to such
> claim;
> 
> provided, however, that the Company shall bear and pay directly all costs and
> expenses (including additional interest and penalties) incurred in connection
> with such contest and shall indemnify and hold Executive harmless, on an
> after-tax basis, for any Excise Tax or income tax (including interest and
> penalties with respect thereto) imposed as a result of such representation and
> payment of costs and expenses. Without limitation of the foregoing provisions
> of this Section 9(c), the Company shall control all proceedings taken in
> connection with such contest (to the extent applicable to the Excise Tax and
> the Gross-Up Payment) and, at its sole option, may pursue or forgo any and all
> administrative appeals, proceedings, hearings and conferences with the taxing
> authority in respect of such claim and may, at its sole option, either direct
> Executive to pay the tax claimed and sue for a refund or contest the claim in
> any permissible manner, and Executive agrees to prosecute such contest to a
> determination before any administrative tribunal, in a court of initial
> jurisdiction and in one or more appellate courts, as the Company shall
> determine; provided, however, that if the Company directs Executive to pay
> such claim and sue for a refund, the Company shall advance the amount of such
> payment to Executive, on an interest-free basis and shall indemnify and hold
> Executive harmless, on an after-tax basis, from any Excise Tax or income tax
> (including interest or penalties with respect thereto) imposed with respect to
> such advance or with respect to any imputed income with respect to such
> advance; and further provided that any extension of the statute of limitations
> relating to payment of taxes for the taxable year of Executive with respect to
> which such contested amount is claimed to be due is limited solely to such
> contested amount. Furthermore, the Company's control of the contest shall be
> limited to issues with respect to which a Gross-Up Payment would be payable
> hereunder and Executive shall be entitled to settle or contest, as the case
> may be, any other issue raised by the Internal Revenue Service or any other
> taxing authority.
> 
> (d) If, after the receipt by Executive of an amount advanced by the Company
> pursuant to Section 9(c), Executive becomes entitled to receive any refund
> with respect to such claim, Executive shall (subject to the Company's
> complying with the requirements of Section 9(c)) promptly pay to the Company
> the amount of such refund (together with any interest paid or credited thereon
> after taxes applicable thereto). If, after the receipt by Executive of an
> amount advanced by the Company pursuant to Section 9(c), a determination is
> made that Executive shall not be entitled to any refund with respect to such
> claim and the Company does not notify Executive in writing of its intent to
> contest such denial of refund prior to the expiration of 30 days after such
> determination, then such advance shall be forgiven and shall not be required
> to be repaid and the amount of such advance shall offset, to the extent
> thereof, the amount of Gross-Up Payment required to be paid.

10. No Restriction on Competition. Subject to common law fiduciary obligations
and employment obligations imposed under state and federal law, including
without limitation protection of confidential information and trade secrets,
nothing herein is intended to or shall prohibit Executive from seeking or
obtaining employment with a competitor of the Company following the Date of
Termination.

11. Successors.

> (a) This Agreement is personal to Executive and without the prior written
> consent of the Company shall not be assignable by Executive otherwise than by
> will or the laws of descent and distribution. This Agreement shall inure to
> the benefit of and be enforceable by Executive's legal representatives.
> 
> (b) This Agreement shall inure to the benefit of and be binding upon the
> Company and its successors and assigns.
> 
> (c) The Company will require any successor (whether direct or indirect, by
> purchase, merger, consolidation or otherwise) to all or substantially all of
> the business and/or assets of the Company to assume expressly and agree to
> perform this Agreement in the same manner and to the same extent that the
> Company would be required to perform it if no such succession had taken place.
> As used in this Agreement, "Company" shall mean the Company as hereinbefore
> defined and any successor to its business and/or assets as aforesaid which
> assumes and agrees to perform this Agreement by operation of law, or
> otherwise.

12. Miscellaneous.

> (a) This Agreement shall be governed by and construed in accordance with the
> laws of the State of North Carolina, without reference to principles of
> conflict of laws. The captions of this Agreement are not part of the
> provisions hereof and shall have no force or effect. This Agreement may not be
> amended or modified otherwise than-by a written agreement executed by the
> parties hereto or their respective successors and legal representatives.
> 
> (b) All notices and other communications hereunder shall be in writing and
> shall be given by hand delivery to the other party or by registered or
> certified mail, return receipt requested, postage prepaid, addressed as
> follows:
> 
> If to Executive:
> 
> At the Executive's address of record on file with the Company
> 
> 
> If to the Company:
> Lowe's Companies, Inc.
> 1000 Lowe's Boulevard
> Mooresville, NC 28117
> Attention: General Counsel
> 
> or to such other address as either party shall have furnished to the other in
> writing in accordance herewith. Notice and communications shall be effective
> when actually received by the addressee.
> 
> (c) The invalidity or unenforceability of any provision of this Agreement
> shall not affect the validity or enforceability of any other provision of this
> Agreement.
> 
> (d) The Company may withhold from any amounts payable under this Agreement
> such Federal, state, local or foreign taxes as shall be required to be
> withheld pursuant to any applicable law or regulation.
> 
> (e) Executive's or the Company's failure to insist upon strict compliance with
> any provision of this Agreement or the failure to assert any right Executive
> or the Company may have hereunder, including, without limitation, the right of
> Executive to terminate employment for Good Reason pursuant to Section 5(c) of
> this Agreement, shall not be deemed to be a waiver of such provision or right
> or any other provision or right of this Agreement.
> 
> (f) Executive and the Company acknowledge that, except as may otherwise be
> provided under any other written agreement between Executive and the Company,
> the employment of Executive by the Company is "at will" and, subject to
> Section 1(a) hereof, prior to the Effective Date, Executive's employment
> and/or this Agreement may be terminated by either Executive or the Company at
> any time prior to the Effective Date, in which case Executive shall have no
> further rights under this Agreement. From and after the Effective Date this
> Agreement shall supersede any other agreement between the parties with respect
> to the subject matter hereof.
>  

IN WITNESS WHEREOF, Executive has hereunto set Executive's hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

EXECUTIVE


_____________________________
Name


LOWE'S COMPANIES, INC.


By: __________________________
 